Citation Nr: 1729208	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a cardiac disability (claimed as an enlarged heart). 

2.  Entitlement to service connection for a lung disability associated with difficulty breathing (claimed as a half lung, right side).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1971 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for claimed enlarged heart and a half lung, right side, and difficulty breathing.  In December 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012. 

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In January 2015 and December 2015, the Board remanded the matters on appeal for further development.   On each occasion, after accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny each claim, and returned these matters to the Board for further appellate consideration,

Although the Veteran previously had a paper claims file, this appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals that, with the exception of medical records from late 2011 and the transcript of the June 2013 hearing, documents therein are either duplicative of the evidence in the paper claims file or are irrelevant to the claims on appeal.

For reasons expressed below, the matters on appeal are, again, being remanded to AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As noted in the prior remands, the Veteran's service treatment records show that he was treated in May 1973 for a muscle strain to his right lower side, while serving aboard the U.S.S. John F. Kennedy.  Post-service treatment records from VA Pacific Islands Health Care System show the Veteran reported the possibility of having a "small lung" following a chest x-ray in 2008, complaints of shortness of breath in 2009 and 2011, and an assessment of a paralyzed right hemidiaphragm (the cause of which is uncertain). The records also show reports of treatment for an injury the Veteran suffered in 2006, when he was struck in the head with a metal pole. The Veteran indicated that he underwent a cervical spine fusion in 2007.

During the June 2013 Board hearing, the Veteran testified that he experienced a fall and injured his right side during  service.  He indicated he was seen by medical staff and treated for the injury at that time.  The Veteran further testified that he was later told by a doctor that this fall caused injury to nerves in his neck, which in turn paralyzed his diaphragm and led to a heart and lung condition.

Based on this information, the Board initially remanded the Veteran's claim in January 2015 to afford him a VA examination, which was accomplished in June 2015.  At that time, the VA examiner was asked to indicate whether the Veteran had any right lung and/or heart disability(ies) underlying his complaints of an enlarged heart and shortness of breath.  In doing so, the examiner was asked to address the significance, if any, of the 2006 head/neck injury on any current diagnosis.  Then, for each such diagnosed disability, the VA examiner was asked to provide an opinion as to whether it was at least as likely as not that the disability had its onset during service or was otherwise related to an in-service injury.

With respect to the Veteran's respiratory system, the June 2015 examiner found that the Veteran had been diagnosed with paralysis of the right hemidiaphragm in 2008.  The examiner also referenced treatment notes in the Veteran's file, dated in May 2009, which described some shortness of breath and a history of an elevated right hemi-diaphragm.  Those notes, which were copied from the Veteran's record and placed in the June 2015 examination report, indicate that the Veteran's elevated hemi-diaphragm was likely congenital or due to diaphragmatic paralysis.  The examiner concluded that the etiology of the Veteran's shortness of breath had not yet been determined. 

As regards the Veteran's alleged heart condition, the June 2015 examiner indicated that the Veteran did not have a heart condition.  However, later in his report, the examiner noted that a January 2011 chest x-ray showed evidence of an enlarged heart. 

In an August 2015 addendum, the examiner stated merely that "the condition claimed was less likely than not ... incurred in or caused by the claimed in-service injury, event or illness."  As rationale, the examiner again copied notes from the Veteran's file showing reports of shortness of breath and treatment of an elevated hemi-diaphragm.  The examiner indicated that the Veteran's shortness of breath may be related to his weight.  Such finding, the examiner concluded, negated any relationship between the Veteran's shortness of breath and the spinal fusion resulting from his 2006 head/neck injury.  There was no further rationale provided for the examiner's conclusion.

In the  December 2015 Remand, the Board found that neither the June 2015 examination report nor the August 2015 addendum included sufficient medical information-with respect to diagnosis/es and etiology-to decide the claims.  For example, the addendum opinion did not include clear rationale for the examiner's conclusions that the Veteran's right hemi-diaphragm paralysis is not related to his military service, or that he does not have a heart disability.  While the examiner addressed the Veteran's shortness of breath, he did not provide an opinion as to the etiology of the Veteran's right hemi-diaphragm paralysis.  Instead, he copied treatment notes from the Veteran's file.  In addition, the examiner appeared to contradict his finding that the Veteran had never been diagnosed with a heart condition when he indicated that a chest x-ray showed evidence of an enlarged heart.  Given these deficiencies, the Board found that the medical opinions were inadequate for appellate review.

Consequently, in December 2015, the Board again remanded the claims to afford the Veteran further  examinations to obtain adequate medical opinions.
 
Pursuant to the January 2015 Remand, the Veteran was afforded VA examinations in April 2016.  A chest x-ray revealed  chronic elevation of the right hemidiaphragm, cardiomegaly (enlarged heart), and platelike atelectasis.  The examiner noted review of the claims file, including the May 2009 treatment report, which she copied into the examination report, as well as the reports of the June 2015 VA examination.  The examiner opined that the claimed disabilities were not related to service.  She reasoned that, with regard to the claimed lung disability, paralysis of the right hemidiaphragm was not diagnosed until 2008, and there was no evidence of any respiratory condition/disability in service.  Regarding the claimed cardiac disability, the examiner found that the Veteran did not have an ischemic cardiac diagnosis or disability at present or during service.

The Board finds that the April 2016 VA examination reports suffer the same deficiencies as those noted above with regard to the June 2015 examination report and the August 2015 addendum.  

Moreover, the record does not otherwise include sufficient medical information to resolve these claims . In a June 2017 letter , the Veteran's treating physician indicated that the Veteran's reported two to three story fall down a set of stairs "could possibly cause enough blunt force to cause a phrenic nerve damage causing paralyzed diaphragm."  However, this opinion is speculative, and not sufficiently definitive, as the  physician stated that he would like to review the in-service hospital records and order a chest x-ray to confirm his opinion.  

Under these circumstances, the Board finds that further VA examination by another appropriate physician to obtain the medical information needed to resolve these claims is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides an examination or otherwise obtains a medical opinion, it must ensure that  one is provided or obtained that is adequate for the It must provide one that it is adequate for the purpose of the determination being made).

Prior to arranging for the noted examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes records from the VA Pacific Island Health Care System; however, more recent records could exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding VA records from the VA Pacific Island Health Care System, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-to include records associated with upcoming, scheduled appointments.in August 2017 with a neurologist and pulmonologist (reference in an April 2017 statement and during the Board hearing), as well as any additional medical opinion and/or other evidence from his treating physician.  .

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VA Pacific Islands Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran ow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, include upcoming, scheduled appointments.in August 2017 with a neurologist and pulmonologist (reference in an April 2017 statement and during the Board hearing), as well as any additional medical opinion and/or other evidence from his treating physician.  .

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2016).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo examination, by an appropriate physician-preferably, one who has not previously examined him or provided an addendum opinion-to obtain medical findings and opinion relevant to his heart and lung complaints.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies-to include any EKG, stress tests, or radiology tests, as warranted-should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify each right lung and heart disability(ies) underlying the Veteran's complaints of an enlarged heart and shortness of breath-and which may be associated with the assessment of paralyzed right hemidiaphragm in his treatment records--currently present or present at any point pertinent to the current appeal (even if now currently asymptomatic or resolved).

Then, for each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to any in-service injury, to include the Veteran's May 1973 treatment for muscle strain to his right lower side.

In addressing the above, the physician should address the significance, if any, of the Veteran's reported 2006 head/neck injury on any current diagnosis. 

The physician should specifically indicate whether or not the Veteran's diagnosis of an enlarged heart is indicative of a chronic disease or disability.  If so, the examiner should identify the disability, and provide the above-requested etiology opinion.  If not, the examiner is asked to comment on the significance of such findings as they relate to any current disability. 

In providing the requested opinions, the physician must specifically consider and discuss all pertinent medical and lay evidence, to include the Veteran's competent assertions as to the nature, onset and/or continuity of symptoms.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why.

All examination findings/testing, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication)  and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an e appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



